McWILLIAMS, Circuit Judge
(dissenting).
I respectfully dissent and would vacate the judgment and order of the trial court. The judgment and order of the trial court enjoined the Secretary and his representatives “from preventing the plaintiff Glen L. Rutherford from purchasing and moving in interstate commerce, and having for his own personal use, not for sale, barter or to be given away to any other person an amount not in excess of six-months’ supply of Vitamin B17 or laetrile, . . . That, as I understand it, was the extent of the judgment and order here complained of. In my view such injunctive order was improvidently entered and on appeal should be vacated.